DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to amendment filed on June 01, 2022. Claims 1-16, 20, 26 and 27 have been amended. Claims 17-19, 21 and 23-25 have been canceled. Claims 1-16, 20, 22, 26 and 27 are presented for the examination and remain pending in the application.

The previous objection to claim 7 has been withdrawn due to applicant’s claim amendment.

The previous rejection of claim 7 has been withdrawn due to applicant’s claim amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Athreyapurapu et al. (US. Pat. No. 10,999,219 B1, hereinafter Athreyapurapu) in view of Tamir et al. (US. Pub. No. 2013/0031568 A1, hereinafter Tamir).
Regarding claim 1.
           Athreyapurapu teaches a computing apparatus for providing a hardware-assisted virtual switch on a host (Athreyapurapu teaches in Fig. 1 and [Col. 6, lines 21-38] servers elements 12A, 12B and 12X (i.e., a computing apparatus) which can provide and allow virtual switch to operate a virtual switch on a host switch.., a virtual switch that allows virtual machines operating on the same server 12A to exchange packets and a virtual machine is virtualized from physical hardware of the host server. This indicates that the servers (i.e., computing apparatus) used to provide “a hardware-assisted virtual switch on a host”), comprising: a hardware virtual switch (vSwitch) circuit (note that NIC is a circuit board or a card that is installed in a computer and includes a switch that acts as a virtual hardware component. Athreyapurapu teaches in Fig. 1 and [Col. 6, lines 35-38] a NIC-based switch used for switching among virtual hardware components and among virtual hardware components); and 
            a hardware virtual host (vlost) circuit, the hardware vHost circuit having an interface driver to the hardware vSwitch circuit and configured to provide a vlost data plane (Athreyapurapu teaches in [Col. 19, lines 22-30] a virtual function driver is presented directly into the virtual machine guest operating system for the same purpose and further teaches in [Col. 6, lines 9-38] host switch 17A (i.e., vHost) of server 12A is configured to switch packets between respective VNFs (i.e., Virtual network functions) associated with NICs 13A.sub.1, 13A.sub.2.(i.e., the NICs here includes an interface and are connected to the host switch 17 (vHost)) and further teaches that the host switches 17 may represent a bus switch, a virtual switch that allows virtual machines operating on the same server 12A to exchange packets and an OVS with Data Plane Development Kit (DPDK) enabled,… See also in [Col. 24, lines 4-10] about the relationship between the data plane and other open virtual switches), to: provide a plurality of hardware queues to communicatively couple the hardware vSwitch circuit to a guest virtual function (VF) (Athreyapurapu teaches in [Col. 6, lines 1-35] about different virtual switches and their operating functions and also teaches in [Col. 7, lines 45-50] that a virtual machine provides a virtualized/guest operating system for executing applications in an isolated virtual environment and further teaches in [Col. 8, lines 28-35] for example, for an Single Root I/O Virtualization (SR-IOV) capable NIC, the internal device switch may be a Virtual Ethernet Bridge (VEB) to switch between the SR-IOV virtual functions and, correspondingly, between guest Operating Systems/virtual machines in a virtual functions). Athreyapurapu does not explicitly teaches presents to a virtual network driver of the guest VF, the interface driver to the hardware vSwitch circuit in an abstraction that is compatible with both a software vSwitch and the hardware vSwitch circuit.
        However, Tamir teaches presents to a virtual network driver of the guest VF, the interface driver to the hardware vSwitch circuit in an abstraction that is compatible with both a software vSwitch and the hardware vSwitch circuit (Tamir teaches in Para. [0014] the method and apparatus are disclosed for a virtualizable and forward-compatible hardware-software interface and the device interfaces (i.e., vSwitch and hardware vSwicth circuits) may be used in a device function driver regardless of whether it is a physical driver or a virtual driver provided . See also Figs. 1 &2, Para. [0020]-[0021] and Para. [0026]).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tamir by including the method and system of using a apparatus and device interfaces and drivers which are compatible with software-hardware interfaces  ([0014], [0020]-[0021] and [0026]) into the teachings of Athreyapurapu invention. One would have been motivated to do so since this system involves queuing multiple commands from function drivers into command queues and one of the commands is fetched from the command queue to a device firmware. An actions table is accessed with the device firmware, to determine that the function driver is permitted to perform the command. One event is queued from the device firmware into an event queue responsive to the command and so that the actions table can be changed for hardware/software modifications or dynamically according to the configuration changes in an efficient manner.
Regarding claims 16 and 26.
Claims 16 and 26 incorporate substantively all the limitation of claim 1 in a one or more tangible, non-transitory computer- operable mediums and method form and are rejected under the same rationale. Furthermore, regarding the element “non-transitory computer- operable mediums”
the applied prior art of record Athreyapurapu teaches this element in [Col. 3, lines 16-18] for similar function.

Claims 2-4 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Athreyapurapu in view of Tamir further in view of Brouwer et al. (US. Pat. No. 9,594,598 B2, hereinafter Brouwer).

Regarding claim 2. Athreyapurapu in view of Tamir teaches the computing apparatus of claim 1.          
               Athreyapurapu in view of Tamir as a whole teaches the virtual network deriver and the vHost but they do not explicitly include the term control plane and thus, Athreyapurapu in view of Tamir does not explicitly teach wherein the virtual network driver is to provide a vHost control plane functionality.  
            However, Brouwer teaches wherein the virtual network driver is to provide a vHost control plane functionality (Brouwer teaches in [Abstract] and [Col. 4, lines 3-13] control plane 110 is provided to perform various function in a virtual computing instances for example, from source host to destination host (i.e., vHost)).           
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Brouwer by including the system of using the control plane ([Abstract] and [Col. 4, lines 3-13]) into the teachings of Athreyapurapu in view of Tamir invention. One would have been motivated to do so since this system comprises a control plane that is configured to operate at a source host that is identified for live migration to a destination host and further configured to direct the destination host to establish a connection with the network-based storage resource and thus enables to operate a virtual compute instance at different locations without additional cost.

Regarding claim 3. 
             Athreyapurapu in view of Tamir as a whole teaches the virtual network deriver and the vHost but they do not explicitly wherein the vHost control plane functionality comprises capability negotiation.  
        However, Brouwer teaches wherein the vHost control plane functionality comprises capability negotiation (Brouwer teaches in [Col. 10, lines 54-67 and Col. 11, lines 1-14] control plane 220 as noted above may manage the deployment, migration, utilization, and other aspects of virtual compute instances hosted in a virtual computing service, such as service 210 in FIG. 2…,where a virtualization host guarantees processing capability (i.e., capability negotiation) based on various rules or thresholds to current total utilization of instances at a virtualization host (e.g., processing capacity threshold of 80% or network utilization threshold of 70%). 
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Brouwer by including the system of using the control plane to manage the deployment, migration, utilization, and other aspects of virtual compute instances ([Col. 10, lines 54-67 and Col. 11, lines 1-14]) into the teachings of Athreyapurapu in view of Tamir invention. One would have been motivated to do so since this system uses a control plane to perform live migration process if the host operating capability is a maximum threshold and thus helps to improve the performance of the virtual compute instances and the host device in an efficient manner.

Regarding claim 4. Athreyapurapu in view of Tamir teaches the computing apparatus of claim 2.        
             Athreyapurapu in view of Tamir does not explicitly teach wherein the vHost control plane functionality comprises live migration.  
          However, Brouwer teaches wherein the vHost control plane functionality comprises live migration (Brouwer teaches in Fig. 1 and [Col. 3, lines 66-67 and Col. 4, lines 1-9] a virtual computing instances include source and destination host (i.e., vHost) and further using the control plane 110 to perform live migration in various phases. Also see [Col. 7, lines 18-40] about the control plane function in a virtual computing service and a live migration). 
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Brouwer by including the system of using the control plane to perform a live migration ([Col. 3, lines 66-67 and Col. 4, lines 1-9]) into the teachings of Athreyapurapu in view of Tamir invention. One would have been motivated to do so since this system comprises a control plane that is configured for live migration to a destination host which can allow the user to transparently move running Virtual Machines from one host to another without perceived downtime.
Regarding claim 27.
Claim 27 incorporates substantively all the limitation of claim 2 in a method form and is rejected under the same rationale.

Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Athreyapurapu in view of Tamir further in view of Manula et al. (US. Pub. No. 2012/0307838 A1, hereinafter Manula the first).

Regarding claim 5. Athreyapurapu in view of Tamir teaches the computing apparatus of claim 2.      
          Athreyapurapu in view of Tamir does not explicitly teach the computing apparatus wherein the vHost circuit is to receive an eventfd kick and translate the kick into a hardware write on the host.  
         However, Manula the first teaches wherein the vHost circuit is to receive an eventfd kick and translate the kick into a hardware write on the host (Manula the first teaches in ¶ [0075] that the transmission virtual lane (i.e., vHost) includes a virtual kick hardware linked list queue corresponds to a storage location for storing command identifiers of commands for which a kick has issued and further the kick hardware indicates that the entirety of the command is stored (i.e., written) on the host channel adapter (i.e., hardware host). Note that the process of storing is similar to the process of writing. Also see [0077] about virtual kick hardware linked list queue).
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Manula the first by including the system of using transmitting the virtual lane which includes kick hardware ([0075]) into the teachings of Athreyapurapu in view of Tamir invention. One would have been motivated to do so since this system involves allocating space in a first kick hardware linked list queue for a second hardware kick linked list to add the second linked list to the multiple linked lists to store (i.e., write) the command on host channel adapter so that the temporary storage of data units on the communication adapter can be performed effectively.
Regarding claim 20.
Claim 20 incorporates substantively all the limitation of claim 5 in a method form and is rejected under the same rationale.

    Claims 8-12, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Athreyapurapu in view of Tamir further in view of Manula et al. (US. Pub. No. 2014/0244965 A1, hereinafter Manula the Second).
Regarding claim 8. Athreyapurapu in view of Tamir teaches the computing apparatus of claim 1.
           Athreyapurapu in view of Tamir does not explicitly teach the computing apparatus comprising an input/output memory management unit (IOMMU), wherein the hardware vHost circuit is to map a guest physical address (GPA) space into a host physical address (HPA) space in the IOMMU, wherein host hardware is to locate HPAs via GPAs.  
          However, Manula second teaches the computing apparatus comprising an input/output memory management unit (IOMMU) (Manula the second teaches in Fig. 1 and ¶ [0027] a host system 100 includes host machines and other hardware devices for example, the root complex which includes input/output memory management unit (IOMMU) the root complex (112) includes an input/output memory management unit (IOMMU)), wherein the hardware vHost circuit is to map a guest physical address (GPA) space into a host physical address (HPA) space in the IOMMU, wherein host hardware is to locate HPAs via GPAs (Manula the second teaches in Fig. 1 and ¶ [0019] and [0027] the vHCA device (virtual host channel adapter) the claimed “vHost circuit” is provided to perform similar function and the root complex (112) includes an input/output memory management unit (IOMMU) and the IOMMU (124) includes functionality to translate addresses from one level of abstraction to another. For example, the IOMMU may translate addresses from a guest physical address (GPA) to machine physical address (MPA) which is the claimed “host physical address” and further teaches in ¶ [0063] that the GPA of the static memory structure are replaced with the pre-translated MPA of the static memory structure so that the embedded processor subsystem (i.e., host hardware) has direct access to each of the address CSRs located in the HCA. Upon loading the pre-translated MPA address). 
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Manula the second by including the system of using (virtual host channel adapter) to process guest physical address (GPA) and an input/output memory management unit (IOMMU) ([0019], [0027] and [0063]) into the teachings of Athreyapurapu in view of Tamir invention. One would have been motivated to do so since this system involves requesting a translation from a guest physical address (GPA) to a machine physical address (MPA) of a host channel adapter (HCA) static memory structure and the pre-translated address stored in the address control and status register (CSR) is used when a request to access the static memory structure is received and so that the CSRs are exist in the HCA to be candidates for ATI (Address Translation Interface) pre-translations, CSRs are easier to query and traverse than implementing a hardware cache, which stores address translations for requests sent from an input/output device to the root complex in the host, thus reducing latency times in obtaining translations, and resulting in less throttling of performance in an efficient manner.
Regarding claim 9.
         Athreyapurapu further teaches wherein the hardware vHost circuit is provide hardware separation of input/output operations for a plurality of guest virtual machines (Athreyapurapu further teaches in [Col. 21, lines 4-20] FIG. 4D depicts a computing device 290 that uses a kernel-based software bridge 292 for packet switching for VM input/output. Bridge 292 may represent a native Linux bridge. Virtio (also referred to as “virtIO” or “Virtio”) is a software abstraction layer over devices in a paravirtualized hypervisor and the back-end driver accepts the I/O requests from virtio front-end drivers 251 and performs I/O operations using NIC 240. Virtual machines 216 may represent Linux guest operating systems in computing device 200, 250, 270, 290).
Regarding claim 10. Athreyapurapu in view of Tamir teaches the computing apparatus of claim 8.
              Athreyapurapu in view of Tamir does not explicitly teach wherein the hardware vHost circuit is to receive a kick, read an "avail" index and read from a host physical memory address according to a GPA in a descriptor queue of the avail index.
            However, Manula the second further teaches wherein the hardware vHost circuit is to receive a kick, read an "avail" index and read from a host physical memory address according to a GPA in a descriptor queue of the avail index (Manula the second teaches in ¶ [0042]-[0043] the receiving processing logic (240) may include the descriptor fetch module (228) and the system shows how the kick process performed. For example, the HCA device (virtual channel adapter) the claimed “vHost circuit” receives a command and store and after received the command, the controller module is configured to issue a kick that indicates the command is received and further teaches in ¶ [0046] that the HCA further associated with the queue pair (QP) to read and written the index and from a QP state array in host memory, the QP index is obtained and associated with the original work request by performing a search across active QPs a new index is assigned and on the other hand, the hit index is returned and advantageously the data structure used by the QP fetch module (210) to store and manage the above-mentioned information is static because the data structure occupies the same GPAs and MPAs for as long as the vHCA device driver for the HCA (200) is executing). 
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Manula the second by including the system of using queue pairs and index to perform a search in a store and manage a kick that indicates the command ([0043] and [0046]) into the teachings of Athreyapurapu in view of Tamir invention. One would have been motivated to do so since the data structure in the QP fetch module is pinned (does not move its virtual or physical machine addresses) in memory. In this manner, the address translations for the data structure may be pre-fetched before the addresses may be required by the HCA and thus reducing latency times in obtaining translations, and resulting in less throttling of performance in an efficient manner.
Regarding claim 11. Athreyapurapu in view of Tamir teaches the computing apparatus of claim 8.
          Athreyapurapu in view of Tamir does not explicitly teach wherein the hardware vHost circuit is to pin GPA pages into host memory.
          However, Manula the second further teaches wherein the hardware vHost circuit is to pin GPA pages into host memory (Manula the second teaches in ¶ [0046] that the data structure occupies the same GPAs and MPAs for as long as the vHCA device driver (i.e., vHost circuit) for the HCA (200) is executing. That is, the data structure in the QP fetch module (210) is pinned in memory without moving virtual or physical machine address).            
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Manula the second by including the system using QP fetch module to pin in memory the data structure which occupies the same GPAs ([0046]) into the teachings of Athreyapurapu in view of Tamir invention. One would have been motivated to do so since the data structure in the QP fetch module is pinned (does not move its virtual or physical machine addresses) in memory in an efficient manner.
Regarding claim 12. 
       Manula the second further teaches wherein pinning GPA pages into host memory comprises pinning only memory for the virtual network driver (Manula teaches in ¶ [0046] that GPAs and MPA as for as long as the vHCA device driver for the HCA (200) is executing and the data structure in the queue pair pinned in a memory for virtual or physical machine addresses).       
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Manula the second by including the system using QP fetch module to pin in memory the data structure which occupies the same GPAs ([0046]) into the teachings of Athreyapurapu in view of Tamir invention. One would have been motivated to do so since the data structure in the QP fetch module is pinned (does not move its virtual or physical machine addresses) in memory. In this manner, the address translations for the data structure may be pre-fetched before the addresses may be required by the HCA and thus reducing latency times in obtaining translations, and resulting in less throttling of performance in an efficient manner.
Regarding claim 22.
Claim 22 incorporates substantively all the limitation of claim 8 in a method form and is rejected under the same rationale.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Athreyapurapu in view of Tamir further in view of Dupre et al. (US. Pub. No. 2016/0085568 A1, hereinafter Dupre).

Regarding claim 6. Athreyapurapu in view of Tamir teaches the computing apparatus of claim 1. 
            Athreyapurapu in view of Trudeau  does not explicitly teach wherein the hardware vHost circuit is to provide an interrupt request (IRQ) relay to receive a host-side hardware IRQ, and translate the host-side IRQ into a software IRQ on the guest. 
          However, Dupre teaches wherein the hardware vHost circuit is to provide an interrupt request (IRQ) relay to receive a host-side hardware IRQ, and translate the host-side IRQ into a software IRQ on the guest (Dupre teaches in Fig. 4 ¶ [0068] the virtual machine manager (VMM) running in virtual hypervisor modes receives and controls its IRQ from the Virtual Host IRQ control register 430. The virtual configuration register managed by the virtual hypervisor can configure an interrupt as a virtual host interrupt or a guest interrupt and further teaches in ¶ [0070] that the software running in hypervisor and access (read or write) to the interrupt configuration register is executed at step S500 and the program is running in a guest mode, then a trap is generated and the CPU switches to the hypervisor mode from which the guest has been initialized at step S520).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Dupre by including the system using virtual machine manager (VMM) running in virtual hypervisor modes receives and controls its IRQ from the Virtual Host IRQ control register 430 ([0063]) into the teachings of Athreyapurapu in view of Tamir invention. One would have been motivated to do so since the virtual interrupt configuration register (VICR) (121) is used for configuring a virtual interrupt. The host interrupt control register (HICR) is used for controlling a life-cycle of a host interrupt. The guest interrupt control register (GICR) is used for controlling a life-cycle of a virtual guest interrupt. The virtual host interrupt control register (VHICR) is used for controlling a life-cycle of a virtual host interrupt so that the system allows a guest to handle interrupt without intervention of the VMM and thus reduces the interrupt latency. The virtual hypervisor directly services an interrupt, thus reduces interrupt latency in an efficient manner.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Athreyapurapu in view of Tamir further in view of Tsirkin et al. (US. Pub. No. 2018/0059974 A1, hereinafter Tsirkin).

Regarding claim 7. Athreyapurapu in view of Tamir teaches the computing apparatus of claim 1. 
           Athreyapurapu in view of Tamir does not explicitly teach wherein the hardware vHost circuit is to provide a host-side interrupt request (IRQ) directly to the guest VF, comprising translating the host-side IRQ into a guest-specific interrupt via an input/output memory management unit (IOMMU).  
       However, Tsirkin teaches wherein the hardware vHost circuit is to provide a host-side interrupt request (IRQ) directly to the guest VF, comprising translating the host-side IRQ into a guest-specific interrupt via an input/output memory management unit (IOMMU) (Tsirkin teaches in ¶ [0013] a virtual device (also known as a passthrough device) (i.e., the vHost circuit) is provided to perform the host device request about memory access requests or interrupts and that request may be translated by using an Input/output Memory Management Unit (IOMMU). See also ¶ [0043]).           
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Tsirkin by including the system of interrupts request translation by using an Input/output Memory Management Unit (IOMMU) ([0013] and [0043]) into the teachings of Athreyapurapu in view of Tamir invention. One would have been motivated to do so since this system involves receiving access request for host device from guest on virtual machine by virtual machine function on virtual machine. Determination is made on whether access request is valid in response to receiving access request and the guest's access is allowed to virtual device through virtual machine function by hypervisor, when virtual machine function is executing and thus the hypervisor prevents the guest from accessing the virtual device and allow the guest's access to the virtual device through the virtual machine function when the virtual machine function is executing. The hypervisor selects the virtual device interrupt and sends the selected virtual device interrupt to the correct virtual machine function.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Athreyapurapu in view of Tamir further in view of Kaul. (US. Pub. No. 2018/0088975 A1, hereinafter Kaul).

Regarding claim 13. Athreyapurapu in view of Tamir teaches the computing apparatus of claim 1.
         Athreyapurapu in view of Tamir does not explicitly teach wherein the hardware vHost circuit is to receive a live migration event notification, and responsive to the live migration event notification, dirty active memory pages of the guest VF and swap active memory pages out of cache.  
         However, Kaul teaches wherein the hardware vHost circuit is to receive a live migration event notification, and responsive to the live migration event notification, dirty active memory pages of the guest VF and swap active memory pages out of cache (Kaul teaches in [0032] and [0037] the migration manager 127 (i.e., vHost) receiving a notification to increase the live migration speed when the stop-and-copy-phase is successful and can inform the source migration agent 120a to begin a post-copy memory migration stage and the migration agent 120a can initiate a stop-and-copy-phase by stopping the VM 110a and copying any dirty memory (i.e., dirty active memory) pages to the destination host 101b. Dirty memory pages refer to memory pages that were changed by the VM 110a after the initial copying of the memory of the VM 110a to the destination host 101b and further teaches in [0032] the VM 110a may utilize VM memory swapping to “swap” memory pages to and from disk. VM memory swapping causes the VM to slow down, which in turn reduces the rate of memory page “dirtying” that occurs on the VM).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kaul by including the system of using the migration manager 127 (i.e., vHost) receiving a notification to increase the live migration speed ([0032] and [0037]) into the teachings of Athreyapurapu in view of Tamir invention. One would have been motivated to do so in order to increase the speed and efficiency of the VM live migration process by utilizing an intelligent order for pages is transferred. The method provides a technical advantage by reducing processing resources, processing time, and network bandwidth utilized to perform a live migration of a VM. The results allow the live migration process of the VM to be faster and more efficient.

    Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Athreyapurapu in view of Tamir further in view of Greiner et al. (US. Pub. No. 2009/0216992 A1, hereinafter Greiner).

Regarding claim 14. Athreyapurapu in view of Tamir teaches the computing apparatus of claim 1.
                Athreyapurapu in view of Tamir further teaches wherein a VF passthrough for the virtual network driver is not provided to the guest VF (Athreyapurapu teaches in [Col. 8, lines 1-3] VNFs may require one or more virtual hardware components 21 for virtualized input/output (I/O) and further teaches in [Col. 7, lines 45-50] in general, a virtual machine provides a virtualized/guest operating system for executing applications in an isolated virtual environment, and executing applications are isolated from both (i.e., the  virtualized/guest operating system) or from the hardware of the host and other virtual machines and further Trudeau teaches in ¶ [0046] that the administrator manages the virtual access point for the guests based on the priority for an entire network, and provides for easy differentiation between applications (guest access, employee, and the like).
           Athreyapurapu in view of Tamir does not explicitly teach wherein the hardware vHost circuit is to perform pure host-side updates of guest-to-host address translation and interrupts.
          However, Greiner teaches wherein the vHost circuit is to perform pure host-side updates of guest-to-host address translation and interrupts (Greiner teaches in ¶ [0101] when a virtual address is used a CPU (i.e., a vHost circuit) includes a dynamic address translation (DAT) to a real or absolute address and further teaches in ¶ [0248] a possible variation on the translation process described here is to treat the DAT table entry addresses as real rather than absolute addresses and 
a transformation between guest absolute and host virtual addresses so that the guest absolute addresses to be referenced in multiple host address spaces).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kaul by including the system of a real or absolute address translation between guest and virtual host ([0101] and [0248]) into the teachings of Athreyapurapu in view of Tamir invention. One would have been motivated to do so in order to the virtual address can be effectively transmitted into real or absolute address using the translation exception qualifier, the efficiency and flexibility of the translation exception qualifier can be improved reliably.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Athreyapurapu in view of Tamir further in view of Brown et al. (US. Pub. No. 2015/01282245 A1, hereinafter Brown).

Regarding claim 15. Athreyapurapu in view of Tamir teaches the computing apparatus of claim 1.
        Athreyapurapu in view of Tamir does not explicitly teach wherein the hardware vSwitch circuit comprises a hardware IP block.
         However, Brown teaches wherein the hardware vSwitch circuit comprises a hardware IP block (Brown teaches in ¶ [0048] and [0050] the virtual switch 408 can access the IP block address or MAC address that originates from another virtual machine, e.g. virtual machine two 406 and further the virtual switch 408 includes include hypervisor 424 or hardware 402 as a result of virtual machine two 406 changing its IP address. This indicates that the network interface IP block changes or switches the traffic).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Brown by including an IP block address or MAC address of a virtual machine and a hardware resources within a virtual switch (vSwitch) ([0048] and [0050]) into the teachings of Athreyapurapu in view of Tamir invention. One would have been motivated to do so since the switching device is coupled to the virtual machines, and configured to access the address pool for the assigned address of the virtual machine and the virtual switch 408 can work on either layer 2 or layer 3 communications and can monitor a MAC address in layer 2 or an IP address in layer 3 using a deep packet inspection in an efficient manner.

                                                                     Response to argument 
       Applicant argues that Athreyapurapu in view of Trudeau fails to teach or describe at least the above-emphasized portion of claim 1. In particular, Athreyapurapu and Trudeau fail to teach or describe the elements of “present,… the interface driver to the hardware vSwitch circuit in an abstraction that is compatible with both a software vSwitch and the hardware vSwitch circuit.
       In response to the above argument, the Examiner respectfully disagrees because the previous claimed limitation and currently amended limitations are different in scope. For example, the previous claim limitation calls for the “present,..., a virtual network driver of the guest machine VF, an interface that is backward compatible with a software network interface.” However, the current amended limitation calls for the “present,…VF, interface driver to hardware vSwitch circuit in an abstraction that is compatible with both a software and a hardware vSwitch circuit and therefore, the Examiner has introduced a new prior art of record Tamir et al. (US. Pub. No. 2013/0031568 A1) to teach the change in scope of the amended claims 1, 16 and 26. Therefore, the argument is moot because the argument does not apply to any combination of the references being used in the current rejection.
           Furthermore, any remaining arguments are addressed by the response above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455 

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455